DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS(s) has/have been considered and placed in the application file.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-25, 27-33, 35-40 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 11,120,574 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader than the claims of U.S. Patent No. US 11,120,574 B1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Chen et al. (US 10,319,094 B1 – hereinafter “Chen”) in view of Chen et al. (US 10,914,605 B1 – hereinafter “Chen2”).
Claim 29:
Chen discloses  damage assessment computing system for obtaining image data of a vehicle (C2:L5-10) for damage assessment (C4:L7-15), the system comprising:
a damage estimator computing device (C13:L 50-22 discloses determining an estimate of the repair cost associated with repairing the target object); and 
a user mobile device (C2:L10 disclose a device communication module; C41:L28-45 disclose a mobile device such as a smart phone with a dedicated application that is configured to operate on the electronic device may display the interfaces; C37:L59-65 disclose the method 1800 may be facilitated by one or more components of a system – for example, the method 1800 may be performed by any combination of the computing devices 106, the image processing routines, the training routines, and/or other components of the image processing system 100 as discussed with respect to FIG. 1; where, C4:L15-19 discloses image processing system 100 may include various user interface devices 102, which may be handheld devices) comprising: 
a memory device for storing data (C2:L10 discloses a memory); 
one or more sensors (C2:10-12 disclose an image sensor); and 
a processor coupled to the memory device and the one or more sensors (C2:L10-12), the processor configured to: 
capture image data of a vehicle using the one or more sensors (Fig. 3 and C15:L15-20 disclose at block 302 the routine acquires on or more images of the damage vehicle, referred to herein as the target vehicle images); 
analyze the captured image data using an orientation model stored in the memory device (C10:L15-20 disclose producing an image from the base object model that aligns with the orientation of the target object depicted in the selected image); 
determine an orientation of the captured image data using the orientation model (C10:L40-45 discloses orienting the image from the base object model in a manner that matches the orientation of the target object as depicted in the selected image; C24:L5-15 discloses the same material and adds that the target object images can be used to create a composite target object model); 


determine whether the image data can be used for the damage assessment using the orientation model (C40:L40-50 discloses the determining block 1870 is used to determine whether the determined quality or completeness of the portion of the set of images at least meets a given threshold criteria such as sufficient amount and type of image perspective(s) i.e. pose) based at least in part on the 
transmit, in response to a determination that the image data can be used for the damage assessment (Fig. 8 can C22:L34-45 discloses decision block 808 and block 810; where, block 808 determines if enough landmarks have been detected within the target vehicle image to perform further change processing, if no or only a small set of landmarks ( e.g., one or two) are found in the target vehicle image, then a block 810 may discard that image for use because the image may be of limited or no usefulness), the image data to the damage estimator computing device (C2:L15-16 disclose transmitting the set of images via the device communication module; C13:L 50-22 discloses determining an estimate of the repair cost associated with repairing the target object; Fig. 18A, 18B, and C37:L58-66 disclose the method 1800 may be facilitated by one or more components of a system such as any combination the computing devices 106, the image processing routines, the training routines, and/or other components of the image processing system 100 as discussed with respect to Fig. 1; where Fig. 1 and C6:L35-40 discloses a handheld device 102A connected via a wireless interface 152 to the servers 106).  
Chen discloses all of the subject matter as described above except for specifically teaching “generate metadata based on the determined orientation, the metadata indicating a pose of the captured image data; attach the generated metadata to the captured image data…. based at least in part on the generated metadata.”  However, Chen2, in the same field of endeavor discloses “generate metadata based on the determined orientation, the metadata indicating a pose of the captured image data; attach the generated metadata to the captured image data… based at least in part on the generated metadata” (C7:L5-20 discloses “a pose is determined … any combination of location, orientation and/or visual similarity between images/poses of images. Using the determination of overlap, and optionally other metadata”; C7:L55-60 discloses “Other data or "metadata" that might be used includes location data, for example from satellite navigation or through a determination of pose or another localization technique; environmental data; inertial measurement data for example from an IMU; and/or semantic data).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Chen and Chen2 before the effective filing date of the claimed invention.  The motivation for this combination of references would have been to improve efficiency by enabling a computer to determine the pose and orientation of the image.  1st ref disclose all of the subject matter as described above except for specifically teaching *******claim language not found in 1st ref ********.  However, 2nd ref in the same field of endeavor teach ********************** *************claim language not found in 1st ref****************** (****).  In combination, each element merely performs the same function as it does separately as outlined by KSR Exemplary rationales that may support a conclusion of obviousness (A) Combining prior art elements according to known methods to yield predictable results. MPEP 2143.
Regarding Claims 22 and 30:
The combination of Chen and Chen2 discloses the system of claim 29, wherein said damage estimator computing device comprises a processor programmed to determine, using aPage 48 of 52 DOCKETS 50161 (IDF2828)damage assessment model (Chen C9:L27-30 discloses the block 202 may select a subset of the raw images of the target object to use in processing to determine or quantify the change to the target object as compared to the base object model for the target object), a level of damage to the vehicle in the image data exceeds a (predetermined) threshold based on the orientation of the captured image data (Chen C32:L50-55 discloses selection of a specific part or a specific group of parts from the filtered set may be based upon the particular damage value as compared to one or more thresholds and/or to one or more ranges).  
Regarding Claims 23 and 31:
The combination of Chen and Chen2 discloses the system of claim 30, wherein said processor of said damage estimator computing device is further programmed to process a damage claim based upon the determined level of damage (Chen C30:L17-25 discloses the predictive model to which the quantification of damage is provided as input is generated based on historical data related to damaged vehicles; C30:L25-33 discloses the historical data related to damaged vehicles … may include … insurance claim data, telematics data, etc. for various types of damage and/or previous repairs to the vehicles of the same make, model, year, type, etc.).  
Regarding Claims 24 and 32:
The combination of Chen and Chen2 discloses the system of claim 31, wherein determining the level of damage to the vehicle comprises determining whether the vehicle is repairable (Chen C38:L50-23 disclose a partial or full loss of an insured product such as the target vehicle).  
Regarding Claims 25 and 33:
The combination of Chen and Chen2 discloses the system of claim 32, wherein if the vehicle is determined to not be repairable, said processor of said damage estimator computing device is further programmed to process a damage claim indicating the vehicle is a total loss (Chen C38:L50-23 disclose block 1815 determines if a first notice of loss (FNOL) event has occurred, where the FNOL event may represent a partial or full loss of an insured product such as the target vehicle).  
Regarding Claims 26, 34, and 39:
The combination of Chen and Chen2 discloses the system of claim 29, wherein the processor is further configured to: analyze data collected from the one or more sensors operating in a live view mode (Chen C41:L50-55 discloses “The interface 1950 may include a "live view" of image data that is captured, in real-time, by an image sensor of the associated electronic device”) to determine a plurality of orientations of the vehicle (Chen C41:L60-65 discloses “FIG. 19A, the "live view" may depict the front right view of the target vehicle”); automatically capture (C37:L50-55 discloses “image processing modifications may be automatically performed without any user input”C4:L1-5; C16:L20-25) at least a part of the image data of the vehicle when one of the plurality of determined orientations of the vehicle generally conforms to a requested pose (C42:L25-45 discloses “Similar to the interface 1950, the interface 1965 may include a "live view" of image data that is captured, in real-time, by an image sensor of the electronic device … "live view" may depict the front left view of the target vehicle … analyze the captured image to determine whether the threshold criteria for the corresponding base image model is fulfilled.”).
Regarding Claims 35 and 27:
The combination of Chen and Chen2 discloses the system of claim 29, wherein capturing image data of a vehicle with the mobile device comprises capturing video data (Chen C8:L54-55 disclose images may include still image or video images). 
Regarding Claims 36 and 40:
The combination of Chen and Chen2 discloses the system of claim 35, wherein the processor is further configured to extract one or more images (Chen C4:L3 discloses one or more images) from the video data  (Chen C8:L54-55 disclose images may include still image or video images).
Regarding Claims 36 and 40:
The combination of Chen and Chen2 discloses the system of claim 9, wherein capturing image data of a vehicle with the mobile device comprises capturing single image data (Chen C4:L3 discloses one or more images).
Regarding Claims 37 and 28:
The combination of Chen and Chen2 discloses the system of claim 9, wherein capturing image data of a vehicle with the mobile device comprises capturing video data (Chen C8:L54-55 disclose images may include still image or video images).  
Claim 21:
The combination of Chen and Chen2 discloses the remaining elements recited in claim 29 for at least the reasons discussed in claim 29 above.
Claim 38:
Chen discloses a non-transitory computer-readable storage media (C42:L65-67) having computer-executable instructions stored thereon (C44:L35-45), when executed by at least one processor, the computer-executable instructions cause the processor to …
The combination of Chen and Chen2 discloses the remaining elements recited in claim 29 for at least the reasons discussed in claim 21 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ross Varndell whose telephone number is (571)270-1922.  The examiner can normally be reached on M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571)270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ross Varndell/Primary Examiner, Art Unit 2666